United States District Court
EASTERN DISTRICT OF CALIFORNIA §§ am § is

 

 

) rEB 14 2315
United States of America )
vs. ) ease No. 1- 15 cR-0004MMRWESTWN
'Christina Antonia Martinez ) Dr,, , ___D
)- `

 

C_ONSENT TO MODIFY CONDITIONS O_F RELEASE

I, Christina Antonia Martinez , have discussed with Margarita Zepeda , Pretrial Services
Officer, modifications of my release conditions as follows:

 

 

You must participate in a program of medical or psychiatric treatment, including treatment `for drug or alcohol
dependency, as approved by the pretrial services officer. You must pay all or part 0f the costs.of the counseling
services based upon your ability to pay,- as determined by the pretrial services officer.

All other conditions of release not in conflict with this order shall remain in full force and effect.

1 l consent to this modification of my release conditions and agree to abide by this modification.
1311 A1-»- '¢. 3_19_1@1_ M»é /2//%0/3-
Signature of Def`en t Date Pretr1al Servi Officer Date

I have reviewed the conditions and concur that this modification 1s appropriate

11\ /\1/“// ' 211%1%’_1

Signature of As“stant United States Attomey ` Datel

 

l have reviewed(?¢o" ns with my client and concur that this modification 1s approp iate.

win 21?/(9

Signatlé/oij/fense Colh{s| Date

 

oRDER 0F THE coURT ' `
Bhe above modification of conditions of release is ordered, to be effective on 2//1')1/26{?
_/ f r 1

\:I The above modification of conditions of release is nol ordered.

%( _ 7///` %0/?
gna eofs.l};i(iai(Offii:er -~/ Date

U. . ttorney’s Office, Defense Counsel, Pretrial Services

.»-

